El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca decidir, por primera vez, si es obligatoria la imposición de costas que surge del Art. 13 de la Ley de Horas y Días de Trabajo, Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. sec. 282), en casos como el de autos.
r — i
Pedro Sánchez Isaac y varios otros empleados (los peti-cionarios) demandaron a su patrono Osram Sylvania Puerto Rico Corp. (Osram) por alegadas violaciones a dis-tintas leyes laborales. Alegaron, entre otras reclamaciones, que Osram no les había compensado debidamente por las horas extras trabajadas durante el período para tomar ali-mentos y durante el séptimo día (el día de descanso).
Luego de los trámites procesales de rigor, el Tribunal de Primera Instancia, Sala Superior de Fajardo, dictó una sentencia sumaria parcial a favor de Osram el 28 de marzo de 2003. De esa sentencia los peticionarios apelaron al Tribunal de Apelaciones y le imputaron quince errores al Tribunal de Primera Instancia. El 31 de octubre de 2003 el foro apelativo atendió el recurso y modificó la sentencia del tribunal de instancia en cuanto a dos de los quince señala-mientos de error. En primer lugar, el Tribunal de Apelacio-nes instruyó al Tribunal de Primera Instancia que calcu-lara y ordenara el pago de los salarios adeudados por Osram a los peticionarios por trabajos realizados durante la media hora del período para tomar alimentos. Este cál-culo debía computarse desde que los peticionarios firmaron unas solicitudes de reducción de dicho período hasta la fe-cha de efectividad de dichas solicitudes, según indicada por *250el Departamento del Trabajo. En segundo lugar, el foro apelativo modificó la sentencia del tribunal de instancia al concluir que la actuación de Osram de no conceder segun-dos períodos para tomar alimentos durante la jornada ex-traordinaria de trabajo antes del 17 de agosto de 1990 fue inválida, según lo resuelto en Acevedo v. P.R. Sun Oil Co., 145 D.P.R. 754 (1998). Por lo tanto, ordenó al Tribunal de Primera Instancia a adjudicar también estas partidas.
En vista de lo anterior, los peticionarios presentaron oportunamente ante el Tribunal de Primera Instancia un Memorando de Costas en Apelación, mediante el cual re-clamaron el reembolso de $1,006 por 13,874 páginas de fotocopias, correspondientes a siete escritos de apelación con sus respectivos legajos. En una decisión del 22 de junio de 2004, el foro de instancia denegó la referida solicitud de costas en apelación, decisión que fue confirmada por el Tribunal de Apelaciones el 9 de noviembre de 2004. Los que-rellantes recurrieron ante nosotros de esta determinación del foro apelativo mediante un escrito de certiorari. En su recurso, los peticionarios señalaron como único error que: “Erró el TA al ratificar lo resuelto por el TPI denegando las costas en apelación a los peticionarios.” Petición de certio-rari, pág. 2. Adujeron que el Art. 13 de la Ley Núm. 379, supra, reconoce el derecho absoluto de los trabajadores puertorriqueños a recobrar las costas y los gastos en que hayan incurrido en los procedimientos judiciales inter-puestos para reclamar la compensación adecuada por horas de trabajo no pagadas o pagadas de forma insuficiente.
El 1 de abril de 2005 ordenamos a Osram a que compa-reciera y mostrara causa por la cual no debería revocarse la decisión del Tribunal de Apelaciones y ordenarle el pago de costas en apelación conforme a lo dispuesto en la refe-rida Ley Núm. 379. Osram presentó su escrito en cumpli-miento de nuestra orden el 9 de mayo de 2005. Con el be-neficio de la comparecencia de ambas partes, pasamos a resolver.
*251i — I HH
La Ley Núm. 379, supra, dispone que la jornada legal diaria de trabajo en Puerto Rico será de ocho horas y que la jornada legal semanal consiste de cuarenta horas de trabajo. Al momento de su promulgación, esta ley fue caracterizada como “una de las grandes reivindicaciones de la clase obrera”. 1948 Leyes de Puerto Rico 1255. Surge del historial legislativo que el propósito primordial de la ley fue establecer la jornada de trabajo de Puerto Rico, para lo cual ésta fijó el pago de un tipo doble por las horas trabajadas en exceso de la jornada dispuesta y creó una acción civil combinada de cobro de dinero y daños y perjuicios como penalidad para el patrono que violara sus disposiciones. La Asamblea Legislativa aprobó esta medida para proteger “la salud, la seguridad y la vida del trabajador” de las jornadas excesivas que antes imponían los patronos en aras de aumentar la producción. íd. “[L]a política de esta Ley es ... corregir y tan rápidamente como sea posible eliminar las condiciones de explotación del trabajador”. íd., pág. 1257. Por esta razón la Ley Núm. 379, supra, es de carácter extraordinario y provee la imposición de sanciones para aquel patrono que no cumpla con sus obligaciones de pago. Así, “desalienta el empleo en horas extras por razón de la carga económica adicional que impone al patrono [y] conlleva una compensación más justiciera para el hombre forzado a rendir una jornada mayor”. íd. La importancia de esta legislación llevó a que fuera elevada a rango constitucional en 1952. A estos efectos, nuestra Carta de Derechos declara que
[s]e reconoce el derecho de todo trabajador a ... un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compen-sación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 352.
*252Ya en otras ocasiones hemos expresado que la ascensión de esta disposición legislativa a rango constitucional obe-dece al temor de los constituyentes de que nuevas actua-ciones legislativas pudiesen vulnerar este derecho de los trabajadores. Véanse: Almodovar v. Margo Farms del Caribe, Inc., 148 D.P.R. 103, 110 (1999); A.D. Miranda, Inc. v. Falcón, 83 D.P.R. 735, 743 (1961). Siempre hemos tenido presente esta ingente preocupación de los constituyentes.
Para proteger adecuadamente el derecho que ella misma instituye, la Ley de Horas y Días de Trabajo establece una causa de acción a favor del empleado cuyo patrono no cumpla con el mandato legislativo. La ley dispone, en su parte pertinente, que
[t]odo empleado que reciba una compensación menor que la fijada en las sees. 271 a 288 de este título para horas regulares y horas extras de trabajo o para el período señalado para to-mar alimentos tendrá derecho a recobrar de su patrono me-diante acción civil las cantidades no pagadas, más una suma igual por concepto de liquidación de daños y peijuicios, ade-más de las costas, gastos y honorarios de ahogados del procedimiento. (Énfasis suplido.) Art. 13 de la Ley Núm. 379, supra.
En Berrios v. Eastern Sugar Associates, 79 D.P.R. 688, 704-705 (1956), y en Tulier v. Autoridad de Tierras, 70 D.P.R. 267, 282-283 (1949), tuvimos la oportunidad de interpretar la disposición transcrita con relación a la obligación patronal de pagar honorarios de abogados y en cuanto a la imposición de una suma igual a la adeudada en concepto de daños y perjuicios, respectivamente. En ambos casos establecimos que el Art. 13 de la Ley Núm. 379, supra, es un precepto claro e imperativo. Es lógico concluir, entonces, que la imposición de costas que surge de la Ley de Horas y Días de Trabajo es igual de categórica. De modo que el patrono que, por sus acciones y su incumplimiento con las providencias legislativas y constitucionales, obligue a su empleado a recurrir a los tribunales para cobrar las cantidades a las que tiene derecho en concepto de horas regulares y horas extras de trabajo, tendrá que indemnizar *253al empleado por los gastos y las costas en que este último haya tenido que incurrir para hacer valer su derecho.
M HH h-H
Visto el derecho aplicable al caso ante nuestra conside-ración, pasemos a aplicarlo a los hechos en cuestión. Los peticionarios presentaron un sinnúmero de reclamaciones laborales en contra de Osram que fueron resueltas de forma sumaria a favor de esta última por el Tribunal de Primera Instancia. El Tribunal de Apelaciones revocó al foro inferior en cuanto a dos de los quince errores ante él presentados y condenó a Osram a pagar a los peticionarios la doble compensación por el trabajo de éstos durante el período para tomar alimentos tanto en la jornada ordina-ria, como en la jornada extraordinaria. Se trata precisa-mente del tipo de evento laboral para el cual la Ley de Horas y Días de Trabajo y la Constitución del Estado Libre Asociado de Puerto Rico procuran garantizar un remedio satisfactorio a los trabajadores puertorriqueños. Conforme al mandato legislativo en cuestión, le corresponde a Osram rembolsar a los peticionarios las costas en que ellos incu-rrieron en la tramitación de la apelación que halló a Osram en violación a la Ley de Horas y Días de Trabajo.
No nos convence el argumento de Osram en cuanto a que no procede la concesión de costas porque el Tribunal de Apelaciones confirmó al foro de instancia en la mayoría de sus dictámenes. La teoría de Osram es que, al no haber una parte completamente victoriosa, el Tribunal de Primera Instancia tenía discreción para imponer o no el pago de costas. No tiene razón. Como explicáramos, la Ley de Horas y Días de Trabajo, en especial el citado Art. 13 en cuestión, no deja a nuestra discreción la imposición de costas. Al contrario, la imposición de costas al patrono perdidoso en un caso bajo la Ley Núm. 379, supra, al igual que la imposición de daños y honorarios de abogado, es un mandato de ley, imperativo e inexcusable. Berríos v. Eastern *254Sugar Associates, supra; Tulier v. Autoridad de Tierras, supra.
Más aún, incluso si hubiese dudas, tendríamos que resolver a favor de los trabajadores ya que, al igual que otras legislaciones laborales, la Ley de Horas y Días de Trabajo tiene un carácter reparador y debe tomarse como un instrumento de justicia social. Así, hemos resuelto que la legislación laboral debe interpretarse de la forma más favorable hacia el obrero. “Su interpretación liberal, a favor de aquellos a quienes las mismas intentan proteger, es imperativa.” Rosario v. Dist. Kikuet, Inc., 151 D.P.R. 634, 644 (2000). Véase, además, Rodríguez v. Syntex, 160 D.P.R. 364 (2003).
Tampoco nos persuade Osram al sugerir que no procede la imposición de costas porque los gastos de los peticiona-rios no fueron necesarios ni razonables. Los peticionarios piden la restitución de $1,006 por las copias del escrito de apelación con sus respectivos legajos. El propio Regla-mento del Tribunal de Apelaciones vigente al momento de la presentación del recurso requería para la interposición de cualquier recurso que la parte promovente presentara el documento original y cuatro copias, todos con sus respecti-vos legajos, además de proveerle copias de este documento a la parte promovida. Reglas 70 y 77 del Reglamento del Tribunal de Circuito de Apelaciones del Estado Libre Aso-ciado de Puerto Rico de 25 de abril de 1996, según enmen-dado el 25 de febrero de 1998 (4 L.P.R.A. Ap. XXII-A). No nos parece que cumplir con aquello que dispone el Regla-mento del Tribunal de Apelaciones como requisito para la presentación de un recurso sea irrazonable o innecesario. Todo lo contrario; los peticionarios cumplieron a cabalidad con las exigencias del ordenamiento.
Por los fundamentos expuestos, procede que se revoque el dictamen del Tribunal de Apelaciones en el caso de autos.

Se dictará una sentencia de conformidad.

El Juez Presidente Señor Hernández Denton disintió sin opinión escrita.